Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 1 of 8 PageID #: 1065




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )       No. 4:18-CR-00899-RLW
                                             )
THOMAS B. WILSON,                            )
                                             )
                        Defendant.           )


                     GOVERNMENT’S SENTENCING MEMORANDUM

          COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Missouri, Jeffrey B. Jensen, Angie E. Danis, Assistant United States

Attorney for said District, David L. Jaffe, Chief, Organized Crime and Gang Section, United States

Department of Justice, and Bethany Lipman, Trial Attorney, and submits its sentencing

memorandum as to the above-captioned Defendant.

     I.   Defendant Wilson’s Conduct and Criminal History

          On November 9, 2013, Defendant Wilson, a leader of the Aryan Circle gang, led other AC

members in a brutal attack of a former gang member in order to punish him for alleged infractions

against the gang and to permanently remove him from the Aryan Circle. The Defendant and three

other attackers struck the victim in the head with a log and punched and kicked him repeatedly.

Defendant Wilson personally held a burning log to the victim’s Aryan Circle tattoos in order to

symbolically remove him from the gang. The victim’s injuries were severe—he was hospitalized




                                                 1
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 2 of 8 PageID #: 1066




with extensive facial fractures and lacerations, a pulmonary contusion, and first and second-degree

burns to his chest and upper abdomen.

       The Aryan Circle is a white supremacist gang operating in prisons and on the streets across

the country. The gang has a militaristic leadership structure, a code of conduct, rules, symbols,

and colors, among other organizational hallmarks. Its members routinely engage in the types of

violent and other crimes that Defendant Wilson committed over the years.

       Although not all linked to his membership and leadership in the Aryan Circle, the

Defendant’s criminal history is among the most extensive the undersigned has ever seen and shows

that this Defendant is no stranger to the criminal justice system. His criminal history began at age

17 when he was convicted of multiple counts of stealing and burglary in the second degree on four

separate occasions (none of which are included in his criminal history score because they time out

under the guidelines). ECF No. 236, Presentence Investigation Report (“PSR”) at ¶¶ 39-42. In

his early 20s, he was convicted of carrying a concealed weapon (a firearm), larceny, stealing,

escape, and various less serious offenses. PSR at ¶¶ 43-48 (none of which are included in his

criminal history score).    After those offenses, Defendant Wilson sustained convictions for

forgery, assault in the third degree, multiple theft offenses, intimidating a city official, assaulting

a person, resisting arrest, possessing an unlawful weapon, home invasion, numerous drug-related

offenses, carjacking, and additional less serious offenses. PSR at ¶¶ 66. The Defendant’s

convictions and the fact that he was under a criminal justice sentence at the time he committed the

instant offense result in a criminal history score of 31 and a criminal history category of VI.

       The United States requests that this Court impose a sentence that is consistent with the

egregious facts of the Defendant’s conduct in the instant case and his wide-ranging and varied


                                                  2
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 3 of 8 PageID #: 1067




criminal history, in addition to the factors the Defendant points out in his sentencing memorandum

and that are contained in other filings before this Court. 1

    II.   United States Sentencing Guidelines §§ 5K2.23 and 5G1.3 Are Inapplicable and Do
          Not Entitle the Defendant to a Downward Adjustment.

          Defendant Wilson argues that his prior convictions—which simply cannot legally qualify

as “relevant conduct” for the instant offense—are somehow at the same time “relevant conduct”

that this Court should use to reduce his sentence pursuant to U.S.S.G. §§ 5K2.23 and 5G1.3. This

assertion misapplies the guidelines and is contrary to relevant case law.

          The Defendant’s argument is that he is entitled to a downward departure because his prior

convictions for carjacking and drug distribution were related to his membership in the Aryan Circle

gang, as is the instant offense. Def.’s Mem. At 4-5. The argument continues that because his

prior convictions are predicate racketeering offenses2 and the instant offense (assault resulting in

serious bodily injury in aid of racketeering in violation of 18 U.S.C. § 1959(a)(3)) requires the

existence of an enterprise that engaged in racketeering activity, the prior convictions are



1
  The Defendant’s sentencing position is rooted in the claim that he has been unfairly treated
because the United States did not charge the instant offense until just before the statute of
limitations ran. Def.’s Mem. at 1-4. The Defendant previously filed a motion to dismiss the
indictment on this basis, but withdrew it and chose to plead guilty. ECF No. 188. The United
States filed a comprehensive response detailing its good faith charging decision and explaining the
timeline of the investigation, including the determination that the case was not chargeable until
enterprise evidence was gathered and cooperating witness were interviewed in 2017 and 2018.
ECF No. 193. Defendant Wilson’s speculative claim that he would have received a lower
sentence if this case had been resolved along with his many other charges in 2015 not only fails to
show he was prejudiced by the charging decision, but also should not bear heavily on this Court’s
sentencing analysis for the same reasons set forth in the government’s response. See id. at 8-16.
2
  Even if this Court concluded that prior convictions for racketeering predicates should count as
credit toward the Defendant’s sentence in this case, his underlying conviction for carjacking under
18 U.S.C. § 2119 is not a racketeering predicate. See 18 U.S.C. 1961.

                                                   3
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 4 of 8 PageID #: 1068




necessarily relevant conduct to the instant offense of conviction. Id. But this argument begins

and ends with the mistaken premise that the Defendant’s prior convictions qualify as “relevant

conduct” to the instant offense.

       United States Sentencing Guidelines § 5K2.23 provides that “[a] downward departure may

be appropriate if” a defendant has already completed a term of imprisonment that would otherwise

have been subject to adjustment pursuant to § 5G1.3. U.S.S.G. § 5K2.23. Section 5G1.3 then

lists circumstances under which a defendant’s sentence qualifies for a downward adjustment.

U.S.S.G. § 5G1.3. That analysis turns on whether another term of imprisonment “resulted from

another offense that is relevant conduct to the instant offense of conviction.”         U.S.S.G. §

5G1.3(b). The purpose of this provision is to avoid “double-counting,” or being sentenced twice

for the same conduct. See United States v. Williams, 260 F.3d 160, 167-68 (2d Cir. 2001) (“Where

the prior offense has not been ‘counted’ in setting the offense level for the present offense, there

has been no ‘double counting,’ and the purpose of the Guideline is not implicated.”). As the

Commentary explicitly states, this guidelines provision “applies in cases in which all of the prior

offense is relevant conduct to the instant offense” and “does not apply in cases in which the prior

offense was not relevant conduct to the instant offense.” U.S.S.G. § 5G1.3 comm. n.2(A), (B)

(emphasis added).

       “Relevant conduct” is defined as a defendant’s acts, or, “in the case of a jointly undertaken

criminal activity,” the acts of others, “that occurred during the commission of the offense of

conviction, in preparation for that offense, or in the course of attempting to avoid detection or

responsibility for that offense.” U.S.S.G. § 1B1.3. The “offense of conviction” in this case is




                                                 4
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 5 of 8 PageID #: 1069




VICAR assault resulting in serious bodily injury. 3 That offense, by its very terms and by

application of the guidelines, simply does not and cannot permit consideration of criminal conduct

outside the assault itself in calculating the appropriate guidelines range.      To put it simply,

Defendant Wilson’s carjacking and drug distribution—whether related to a criminal enterprise or

not—did not “occur[] during the commission of the [VICAR assault], in preparation for [the

VICAR assault], or in the course of attempting to avoid detection or responsibility for [the VICAR

assault]. Id. These two offenses cannot be used to calculate additional punishment in his

guidelines range for VICAR assault (as they could if they constituted relevant conduct). Where

those offenses cannot be used to increase the Defendant’s offense level for this count of conviction,

as of course they cannot, it would contradict the plain text and purpose of the guideline provision

to reduce his sentence on that ground. In other words, the Defendant cannot rely on, and benefit

from, his punishments for other, prior bad behavior to seek a reduction of his sentence for this

unrelated offense.

       Although many cases were decided prior to clarifying amendments to § 5G1.3, courts have

long recognized that where, as here, prior convictions are not considered in calculating the

guidelines range for the instant offense, defendants are not entitled to reductions under this

provision. See, e.g., Williams, 260 F.3d at 167 (concluding that “a defendant cannot enjoy the

benefits of section 5G1.3(b) unless the district court in fact incorporated his prior offense as

relevant conduct in the instant prosecution”); United States v. Brown, 232 F.3d 44, 49 (2d Cir.

2000) (holding district court properly applied 5G1.3 without giving defendant credit for prior term


3
  VICAR assault is not itself a racketeering predicate, and the undersigned are unaware of any case
in which the applicable guideline has ever been read to include racketeering predicates as relevant
conduct in calculating sentences for a VICAR assault.

                                                 5
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 6 of 8 PageID #: 1070




of imprisonment because term “did not result from offense(s) that have been fully taken into

account in the determination of the offense level for the instant offense”); United States v.

Villanueva, 14 F. App’x 84, 85-86 (2d Cir. 2001) (“Our review of the record indicates that

[defendant’s] state court conviction was not taken into account in the determination of his federal

sentence; section 5G1.3(b) is therefore inapplicable.     The plea agreement demonstrates that

[defendant’s] narcotics conviction was considered in determining his Criminal History Category,

not as a factor used to determine his base offense level as section 5G1.3(b) requires.”); Abramo v.

United States, No. 12-cv-1803, 2014 WL 1171735, at *19 (S.D.N.Y. Mar. 21, 2014) (“In order for

[§ 5G1.3](b) to apply, petitioner must have been subject to an undischarged term of imprisonment,

and the conduct underlying that sentence must have been relevant and been fully taken into account

in the determination of petitioner’s offense level.”). And although case law on the relevant

provisions as they relate specifically to VICAR are sparse, that case law also undermines the

Defendant’s argument. See United States v. Padilla, No. 97-cr-809, 2007 WL 1541779, at *1

(S.D.N.Y. May 25, 2007) (rejecting defendant’s argument that prior state conviction was relevant

conduct for VICAR conviction). The United States has not located, and the Defendant does not

cite, any case in which a court reduced a defendant’s sentence for prior convictions which are not

counted as relevant conduct to the instant offense. 4


4
  Defendant Wilson makes much of the enterprise element of his VICAR conviction, and it is only
through that element that he attempts to shoehorn his prior convictions into the guidelines’
definition of relevant conduct. But the Defendant fails to recognize that the focus of VICAR, and
Congress’s intent in passing this independent statute, does not deal with any defendant’s prior
racketeering activity; it only focuses on the enterprise’s racketeering activity and the defendant’s
current, enumerated federal offense, in this case assault (which is not even a type of racketeering
activity itself). Indeed, no element of VICAR offenses require that a defendant personally commit
racketeering activity, let alone suggest that prior racketeering activity engaged in by a defendant
should count as relevant conduct to a VICAR offense. See, e.g., United States v. Crenshaw, 359

                                                  6
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 7 of 8 PageID #: 1071




       Indeed, if this Court were to accept Defendant Wilson’s expansive view of relevant conduct

as it relates to VICAR assault, then the Probation Department could include all the conduct the

Defendant references, and more—counting any racketeering acts his fellow gang members

committed that were reasonably foreseeable to him—in calculating his offense level for this single

count of VICAR assault. Such a result would certainly constitute procedural error. Similarly,

treating Defendant Wilson’s prior convictions as relevant conduct and granting his request to

reduce his sentence by any amount pursuant to U.S.S.G. §§ 5G1.3 and 5K2.23 would be error.

III.   Conclusion

       The United States respectfully requests that this Court consider all filings submitted and

impose a sentence that comports with the § 3553(a) factors.



                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                             DAVID L. JAFFE
                                             Chief, Organized Crime & Gang Section


                                             /s/ Angie E. Danis
                                             ANGIE E. DANIS, #64805MO
                                             Assistant United States Attorney
                                             111 S. Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200

                                             /s/ Bethany J. Lipman
                                             BETHANY J. LIPMAN, #5325444 NY
                                             Trial Attorney, Department of Justice
                                             1301 New York Avenue, NW, Suite 600

F.3d 977, 991 (8th Cir. 2004) (describing elements of VICAR murder).

                                                7
Case: 4:18-cr-00899-RLW Doc. #: 244 Filed: 07/13/20 Page: 8 of 8 PageID #: 1072




                                              Washington, D.C. 20005
                                              (202) 431-9453




                                 CERTIFICATE OF SERVICE

I hereby certify that on July 13, 2020, I caused a true and correct copy of the foregoing to be filed
ex parte electronically with the Clerk of the Court, and also served via electronic mail upon the
following:

Stephen R. Welby
Counsel for defendant Thomas Wilson

                                                  /s/ Angie E. Danis
                                                 ANGIE E. DANIS, #64805MO
                                                 Assistant United States Attorney




                                                 8
